Title: To James Madison from Henry Hill, 10 February 1807
From: Hill, Henry
To: Madison, James



Sir
New York Feby 10th. 1807.

Having been absent from the city a few days past, it was not untill this morning I had the honor of receiving your letter of the 4th. Inst., with a commission constituting me agent of the United States for seamen, to reside in the Island of Jamaica, and my passport.
It is with sentiments of gratitude I acknowledge, and accept, the favor which the president has been pleased to confer upon me by appointing me to that charge, and I trust I shall execute the duties enjoined upon me by it, with advantage to my country and to the sattisfaction of the Executive.
The tenor of the commission differs in some respect from what I expected, as it expresses only an agency for seamen.  I am not anxious for emolument of office further than would be sufficient with proper economy to sattisfy the expenses that will be incident to my situation, as it is not from any expectation or desire of pecuniary profit that I have accepted of the appointment; but I am solicitous from regard to personal considerations, that it should be as honorable as is compatible with the interest and views of my government to make.
I trust I shall not assume any authority not given me by my commission and the nature of my appointment, neither shall I wish to omit any duty that will be incumbent upon me, whereby my country may be benefitted.  I am therefore induced to ask, (and I trust I shall be excused for the inquiry) whether the duties of commercial agent will devolve upon me, particularly under the act of congress of the 28th. of Feby. 1803.
In the letter I had lately the honor of addressing you, I mentioned my intention of proceeding to Jamaica by way of Havana; but considering the uncertainty of an opportunity from thence to the place of my destination, and the expence and delay, that rout, would occasion me, I now propose to proceed direct to Kingston, in a vessel bound thither to leave this port in 7 or 8 days.  Be pleased Sir, to accept the assurances of regard and respect, with which I have the honor to be Sir your mo. ob. servt

Henry Hill Jr.

